Exhibit 10.1 PROMISSORY NOTE Amount- US$50,000.00 Due Date- On Demand For value received, on demand, the undersigned promises to pay to , or to his order, at , the sum of Fifty Thousand Dollars ($50,000.00) of lawful money of United States of America, with interest at the rate of 6% per annum calculated yearly. And the undersigned hereby waives notice of protest, dishonor and presentment of this Promissory Note. Dated at Guangzhou, Guangdong Province, China, this day of July, 2011. Tao Chen, CEO Legend Mining Inc.
